DETAILED ACTION
  
1. This communication is in response to the request for continued examination filed on 11/03/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

1a. Status of the claims:
                                  Claims 1, 3, 11, are amended.
                                  Claims 4 and 14 are canceled.
                                  Claims 1-3, 6-13, and 15 are pending.

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/03/2021 has been entered.   

Response to Argument
3. As per claims 1-3, 6-13, and 15, Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 

A,  Applicant argues that Iwakura is “completely different from the claimed process. In Iwakura, a correlation between communication connections is determined based on the transmitted and received message amounts for each server in direct communication with other servers. See paragraphs [0042]-[0045]). In contrast, a correlation between at least two devices in the claimed invention is determined based on a frequency of events generated between the at least two devices for the received data by the electronic apparatus, where the at least two devices are not in direct communication with each other.”  (Remarks, pages 8-9)

. For example, Iwakura  does teach “determined based on a frequency of events generated between the at least two devices for the received data by the electronic apparatus”(calculating correlations between devices then specify group with high connections…( Iwakura; ( [0042]-[0045]; Fig. 2)) which suggests “a frequency of events…”    Second,  Iwakura still teaches the amended limitation “where the at least two devices are not in direct communication with each other,” When Iwakura teaches in paragraph [0088], Fig.10 a plurality of  server devices (server 2 –server n) are  using server 1 to communicated ( by using server 1 to communicate server 2 –server n are not directly communicated). An interpretation of “two devices are not in direct communication with each other”  that is in light of the instant application specification that states in [0035] “it is to be understood that any component is directly coupled to another component or may be coupled to another component through the other component (for example, a third component). On the other hand, when it is mentioned that any component (for example, a first component) is "directly coupled" or "directly connected" to another component (for example, a second component), it is to be understood that the other component (for example, a third component) is not present between any component and another component.” As it was stated in the last office action, Iwakura does not expressly teach “…frequency…” but to support Iwakura’s teachings, Examiner cites Kasahara. Kasahara teaches “frequency of events (a determination unit determines the correlation between two sensors based on frequency data; (where a sensor is disclosed to be a device see  [0002] background ) ( devices not directly connected see Fig. 10). Another prior art is cited. (KASAHARA, [0153]; [0002]. Also KASAHARA discloses in paragraph [0233] that the determination of the correlation between sensors is calculated by calculating the strengths between the two sensors (Applicant argues that in the first embodiment “calculates a correlation between communication connections by using the transmitted/received message amounts determined for each communication connection (see (2) of FIG. 2). Specifically, first, an input-output combination of the communication connections is calculated for each server.” But this argument uses a language that has additional details about the correlation of the two devices. In absence, of these details in the claim, the examiner cannot address these specific languages, and the Examiner’s response is to the claim language that is broader that what the applicant is arguing about now. If the applicant intended to claim the features that are being argued, the Applicant has the incorporated in the claim.


B,  Applicant argues that Iwakura fails to disclose "determining, by the electronic apparatus, whether there is a connection relationship between the at least two devices not in direct communication with each other based on a strength of the determined correlation." Because Iwakura uses the high correlation values for specifying server group as a multilevel system. (See paragraphs [0042]-[0045]),” (Remarks, page 9)

In response to B, In addition of what was stated in section A that demonstrated that a combination of Iwakura and KASAHARA disclosed the limitation of "determining, by the electronic apparatus, whether there is a connection relationship between the at least two devices based on a strength of the determined correlation."  Iwakura still teaches the amended limitation of “at least two devices not in direct communication with each other based on a strength of the determined correlation.” Iwakura, by calculating correlations between devices then specify the devices correlated belong to a group with high connections… (Iwakura; ( [0042]-[0045]; Fig. 2)), teaches also the determination of the correlation of the two devices in a group because the correlation between the two devices are found by performing calculation ( a determination can be done by calculating). Addressing the limitation of the two devices of a group of devices not in direct connection being shown in Fig 10 where two servers are disclosed being connected by using another server.  

C,  Applicant argues that Iwakura fails to disclose "determining, by the electronic apparatus, whether there is a connection relationship between the at least two devices not in direct communication with each other based on a strength of the determined correlation."  (Remarks, page 10)

In response to C, the same rational used in section B applies also for this section.   

D,  Applicant argues that Iwakura fails to disclose the "certain period of time" is a time between a next calculation of correlation coefficients for each server based on the combination of transmitted/received message amounts for the each server and the previous calculation of the same; it is not a predetermined time for receiving data from a second server after the reception of data from the a first server” more specifically, Applicant argues:   
According to para 110, the average value of correlation coefficients of the transmitted/received message amounts transmitted and received between the communication connections is calculated every predetermined elapsed time. The servers for which the calculated values exceed a predetermined threshold are specified as multilevel system until the next time the average value of correlation coefficients is calculated. That is, the "certain period of time" is a time between a next calculation of correlation coefficients for each server based on the combination of transmitted/received message amounts for the each server and the previous calculation of the same; it is not a predetermined time for receiving data from a second server after the reception of data from the a first server.” (Remarks, page 10) 


In response to D, the Examiner disagrees because in addition of what was stated in section above the connection that Iwakura disclosed is between two servers, and the calculation of time disclosed is a calculation of time that is done before the data is transmitted , and it is a calculation of time that is specific for a specific server  that is prior of the transmission of the data to the specific server. As can be seen, Iwakura teaches in paragraph  [0110] that transmission of data from one specified server to another specified server being done in a certain period of time. Therefore, a transmitting time is foreseen for each server. And the transmission time is done before data is transmitted; therefore, a predetermined transmission time exists before the actual transmission of data.  

E,  Applicant argues Iwakura does not disclose “grouping, by the electronic apparatus, a first device and a second device of the at least two devices in network into one group when data from the second device is received within a predetermined time after data from the first device is received in case of the connection relationship between the first device and the second device.”
 (Remarks, pages 10-11) 

In response to E, As it was demonstrated above the predetermined time period is for data to go from a server to another one, the predetermined time  for data transmission is disclosed by Iwakura,  in addition devices being communicating as a group is also disclosed by  Iwakura in paragraph [0087] Fig.10 a plurality of  server devices (server 2 –server n) being grouped in a communication group  using server 1 for communicating as a group of servers (Iwakura, [0087]) Fig.10. As can be seen. Server 2 to server n are associated in a communication group.

F,  Applicant argues that Kawahura “is misplaced as it is not relevant to the claimed features. More specifically, Kasahara discloses generating a first correlation model using time domain data obtained from two sensors and generating a second correlation model using frequency domain data obtained from two sensors as shown in FIG. 1. Kasahara further discloses determining whether an error has occurred based on a comparison between the correlation strength of the first correlation model and the correlation strength of the second correlation model as shown in FIG. 2.” (Remarks, page 12)


In response to F, the Examiner disagrees because Kasahara is analogous to the application because it is related to sensor data (see paragraph [0045] of the instant application specification), and it is relevant to the invention. Kasahara teaches “frequency of events (a determination unit determines the correlation between two sensors based on frequency data; (where a sensor is disclosed to be a device see  [0002] background ) ( devices not directly connected see Fig. 10)  (KASAHARA, [0153]; [0002]. Also see the determination of the correlation between sensors is calculated by calculating the strengths between the two sensors (KASAHARA, [0233])). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement KASAHARA’s feature into Iwakura’s teachings in order to determine efficiently the strength of correlation between two devices by calculating the strength of the correlation between the two devices.  
 
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
           the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
           which the invention was made. 

 Iwakura et al. (hereinafter “ Iwakura”) (US 2010/0106776 A1) in view of KASAHARA et al.  (hereinafter "KASAHARA") (US 2016/0196175 A1).       

Regarding claim 1, Iwakura discloses a method of controlling a plurality of devices by an electronic apparatus, the method comprising: 
   receiving, by the electronic apparatus, data from a plurality of devices ( messages being received from a plurality of  server devices (server 2 –server n) using server 1 (Iwakura, [0088]) Fig.10);
grouping, by the electronic apparatus, a first device and a second device of the at least two devices in network into one group  ( a plurality of  server devices (server 2 –server n) being grouped in a communication group  using server 1 for communicating  (Iwakura, [0087]) Fig.10) when data from the second device is received within a predetermined time after data from the first device is received ( transmission of data from one specified server to another specified server that receives the transmitted data in a certain period of time   (Iwakura, [0110])) in case of the connection relationship between the first device and the second device (specified server devices having  communications high correlations  (for example specifies server 1 device and specifies server 2 device having communications high correlations (Iwakura, [0088])); 
 creating group information ( servers having high correlation connections of messages transmitted  are grouped  ( message transmitted is equated to information) (Iwakura, [0045])); and controlling the devices included in the group ( controlling connections between group of servers that are sorted out to receive messages communication are filtered by rules   (Iwakura, [0096]and [0100])).        
  
        Iwakura discloses determining, by the electronic apparatus, a correlation between at least two devices among the plurality of devices based on a frequency of events generated between the at least two devices for the received data; determining, by the electronic apparatus, whether there is a connection relationship between the at least two devices, not in direct communication with each other based on a strength of the determined correlation (calculating correlations between devices then specify group with high connections…( Iwakura; ( [0042]-[0045]; Fig. 2)) which suggests “a frequency of events…”  

frequency…” but to support Iwakura’s teachings, Examiner cites Kasahara. Kasahara teaches “frequency of events (a determination unit determines the correlation between two sensors based on frequency data; (where a sensor is disclosed to be a device see  [0002] background ) ( devices not directly connected see Fig. 10)  (KASAHARA, [0153]; [0002]. Also see the determination of the correlation between sensors is calculated by calculating the strengths between the two sensors (KASAHARA, [0233])).

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement KASAHARA’s feature into Iwakura’s teachings in order to determine efficiently the strength of correlation between two devices by calculating the strength of the correlation between the two devices.  
 
Regarding claim 11, Iwakura and KASAHARA disclose an electronic apparatus comprising:  a display; an input device; a communicator; and at least one processor  (GUPTA discloses IoT device having a display, a user input, a user interface, and a processor (GUPTA,[0054], [0056])); claim 11 is substantially similar to claim 1, thus the same rationale applies.  

4b. Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura,  in view of  KASAHARA as applied to claims 1 and 11 above,  and further in view of   GUPTA et al. (hereinafter "GUPTA") (US 2015/0358777 A1).  
               
 Regarding claim 2, Iwakura and KASAHARA disclose the method of claim 1.  

         Iwakura does not disclose wherein, in the determining of the correlation, the correlation is determined based on a sequence of the received data and identification (ID) information of the plurality of devices.  

          KASAHARA discloses the correlation is determined based on a sequence of the received data (generating correlation depend on sequence of detecting data  (data is being detected when data is received) (KASAHARA, [0088])).  



         Iwakura  in view of KASAHARA do not disclose wherein in the determining of the correlation, the correlation is determined based on identification (ID) information of the plurality of devices.    

         GUPTA discloses wherein in the determining of the correlation, the correlation is determined based on identification (ID) information of the plurality of devices (GUPTA discloses identification type of IoT devices is used to device classification(GUPTA,[0075])).    

         GUPTA discloses wherein in the determining of the correlation, the correlation is determined based on identification (ID) information of the plurality of devices (GUPTA discloses identification type of IoT devices is used to device classification(GUPTA,[0075])).    

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement GUPTA’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to classify two devices together efficiently by using the identification of the device that classification of the two devices together more efficient.     

Regarding claim 12 ,  claim 12 is substantially similar to claim 2, thus the same rationale applies. 

4c. Claims 3and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura,  in view of  KASAHARA as applied to claims 1 and 11 above,  and further in view of   ZHANG et al.  (hereinafter "ZHANG") (US 2016/0381543 A1) in view of GUPTA.                 

Regarding claim 3,  Iwakura and KASAHARA disclose the method of claim 1.  

wherein the group information is created automatically, and wherein the first device and the second device disposed in a vicinity of the first device are grouped based on the received data.   

       ZHANG discloses wherein, the group information is created automatically (ZHANG discloses a group setting can be automatically done (ZHANG, [0178])).  

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement ZHANG’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to gather periodically information about  subscriber connections by using a user equipment location updates of the group where  the subscriber is a member (ZHANG, [0179]).   

      Iwakura  in view of KASAHARA and in view of ZHANG do not disclose wherein the first device and the second device disposed in a vicinity of the first device are grouped based on the received data.  

       GUPTA discloses wherein the first device and the second device disposed in the vicinity of the first device are grouped based on the received data (GUPTA,[0047]); in addition GUPTA gives more details about the location of the devices by disclosing  in [0077] an IoT device is disclosed being in the immediate surrounding of another IoT device).    
      
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement GUPTA’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to classify two devices together efficiently by using location data received from the two devices  as a means for grouping them more efficient together.     

Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 
 
 Iwakura,  in view of  KASAHARA as applied to claims 1 and 11 above,  and further in view of   UM et al. (hereinafter "UM") (US 2017/0105095 A1).                

Regarding claim 9, Iwakura and KASAHARA disclose the method of claim 1. 

      Iwakura  in view of KASAHARA do not disclose further comprising dividing and processing the data received from the plurality of devices based on ID information of the plurality of devices.   

         UM discloses further comprising dividing and processing the data received from the plurality of devices based on ID information of the plurality of devices (received data being divided, where data is continuously received from a device; where the data includes the identification of the devices that received the divided data (UM, [0082];[0079]) ).      

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement UM’s feature into Iwakura’s teachings, and  in view of KASAHARA’s teachings in order to divide data before processing it by doing so data can be processed by more than one  processors. 

Regarding claim 10, Iwakura, KASAHARA, and GUPTA disclose the method of claim 9. 

      Iwakura  in view of KASAHARA do not disclose further comprising dividing and processing continuously received data when the data are continuously received from one device among the plurality of devices.     

       UM discloses further comprising dividing and processing continuously received data when the data are continuously received from one device among the plurality of devices (devices (a received data being divided, where the data is continuously being  received from a device in a network of a plurality of devices (UM, [0082]) ).      


 
4d. Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura, in view of KASAHARA as applied to claims 1 and 11 above,  and further in view of   O Donnabhain et al. (hereinafter "O Donnabhain") (US 2016/0381726 A1).              

Regarding claim 5, Iwakura and KASAHARA disclose the method of claim 1.

       Iwakura  in view of KASAHARA do not disclose further comprising automatically creating a name of the first device based on the received data and the group information.        

        O Donnabhain discloses further comprising automatically creating a name of the first device based on the received data and the group information (automatically generated local device name being done in accordance with a self-naming convention associated with a group and exchanging communications with a server (O Donnabhain, [0016])).    

        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement O Donnabhain’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to generate automatically a local device name to be used depending on parameters of a self-naming convention (O Donnabhain, [0016])).
  
Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 

4e. Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura, in view of KASAHARA,  in view of   O Donnabhain as applied to claims 1, 5, 11, and 15 above,  and further in view of   Sun et al. (hereinafter "Sun") (US 2015/0052231 A1).              



       Iwakura  in view of KASAHARA, and in view of  O Donnabhain do not disclose further comprising: displaying the automatically created name of the first device on a display, and receiving a user input to set a name of the first device.     
 
        Sun discloses further comprising: displaying the automatically created name of the first device on a display, and receiving a user input to set a name of the first device  (displaying a prompt for the user to confirm an automatically created custom name (Sun, [0094])).   
  
        It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Sun’s feature into Iwakura’s teachings,  in view of KASAHARA’s teachings, and in view of  O Donnabhain’s teachings in order to in order to permit to a user to type a new user-proved custom name) (Sun, [0094])).    
 
4f. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Russell, in view of Lakshmanan  as applied to claims 1 and 11 above, and further in view of   MO et al. (hereinafter "MO") (US 2015/0373116 A1).            

Regarding claim 7, Iwakura and KASAHARA disclose the method of claim 1. 

       Iwakura  in view of KASAHARA do not disclose further comprising identifying a user based on the received data, the group information, and information on a time and a date in which the data are received.     

          MO discloses  further comprising identifying a user based on the received data, the group information, and information on a time and a date in which the data are received (the date/time that a content item was received, data about the users and/or the client devices from which content items were received, such as the name of the user and geographic and/or location data about the users or the client devices  (MO, 0142])).  

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement MO’s feature into Iwakura’s teachings  in view of KASAHARA’s teachings in order to include in data received metadata having time/ date and user name in addition of the location of the content item (data received).

4g. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Iwakura  in view of KASAHARA in view of   MO  as applied to claims 1  7,  and 11 above, and further in view of   Sun et al. (hereinafter "Sun") (US 2015/0052231 A1).                 

Regarding claim 8, Iwakura, KASAHARA, and MO disclose the method of claim 7.

           Iwakura  in view of KASAHARA and in view of MO do not disclose further comprising automatically setting a name of the first device using information on the identified user.  

           Sun discloses further comprising automatically setting a name of the first device using information on the identified user (a first user device name being assigned  automatically from among a plurality of pre-provided human-friendly name  (Sun, [0029])).
  
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Sun’s feature into Iwakura’s teachings in view of KASAHARA’s teachings, and in view of MO’s teachings in order to assigned automatically to a device a human –friendly name, by doing so the device would be easy to remember (Sun, [0029])).     

Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                       
 




/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455